department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi br9 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm nr dal from associate chief_counsel cc psi subject passive_loss_rules this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend decedent trust s_corporation district_court date date date issue sec_1 whether decedent’s interest in a passive_activity was transferred by reason of his death pursuant to sec_469 whether certain s_corporation stock is includible in decedent’s estate conclusion sec_1 based upon the information provided decedent’s interest in the passive_activity transferred by reason of his death under sec_469 based upon the information provided the s_corporation stock is not includible in decedent’s estate facts the facts submitted are as follows decedent was the sole current income_beneficiary of trust trust was established by decedent’s parents on date trust held stock in s_corporation decedent filed an election under sec_1361 to treat trust as a qualified_subchapter_s_trust hereinafter qsst trust’s terms as modified on date by a judgment of district_court provide that if decedent lives to age forty trust is to terminate and its corpus distributed to decedent however if decedent dies before attaining age forty trust is to terminate and is to be distributed to decedent’s living lineal_descendants if decedent has no living lineal_descendants trust is to be distributed to the living lineal_descendants of decedent’s parents decedent died on date before attaining age forty trust was distributed to the living lineal_descendants of decedent’s parents during his life decedent was unable to deduct certain losses accrued by s_corporation because of the passive_activity_loss limitations under sec_469 carryover passive_activity_losses of approximately dollar_figure million were claimed on decedent’s final federal_income_tax return form_1040 net operating losses were carried back on the income_tax returns for three prior years and refunds were made to decedent these refunds were included in decedent’s form_706 law and analysis issue under sec_1361 a_trust treated as a wholly owned grantor_trust may be a shareholder of an s_corporation if a beneficiary of qsst makes an election under sec_1361 the qsst is treated as if it were a grantor_trust that is described in sec_1361 and the income_beneficiary of the qsst is treated as the owner of that portion of the trust that consists of the stock of the s_corporation for which the qsst election was made sec_1361 when an individual is treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the individual treated as the owner those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_671 you have informed us that the qsst election in this case was proper and that at all times trust met the requirements provided in sec_1361 as a result of the valid qsst election decedent was treated as the owner of the s_corporation stock held by the qsst the passive_activity_loss rules enacted by congress as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 generally prohibit certain taxpayers from using losses from passive activities to offset income from nonpassive activities disallowed losses are suspended and carried forward to reduce passive_activity income generated in future years sec_469 because of the passive_activity_loss limitations under sec_469 decedent was unable to deduct the passive losses generated by s_corporation during his life sec_469 provides special rules for interests in passive activities that are transferred by reason of the death of a taxpayer when a taxpayer transfers his interest in a passive_activity by reason of his death the suspended passive_activity_losses allocated to his interest in the activity are deductible on his last income_tax return to the extent such losses are greater than the excess if any of the basis of such property in the hands of the transferee over the adjusted_basis of such property immediately before the taxpayer’s death the suspended losses are treated as losses not from a passive_activity and therefore may offset nonpassive_income sec_469 the amount of the passive_activity_loss that equals the step-up_in_basis by reason of decedent’s death is not allowed as a deduction to anyone in any taxable_year sec_469 see also 110_tc_46 when decedent died his interest in the activity transferred accordingly under sec_469 the carryover passive losses allocated to decedent’s interest are deductible on decedent’s last income_tax return to the extent such losses are greater than the excess if any of the basis of such property in the hands of the transferee over the adjusted_basis of such property immediately before decedent’s death issue decedent was the sole current income_beneficiary of trust established by his parents when decedent died trust was distributed to the living lineal_descendants of decedent’s parents given these facts the s_corporation stock held by the qsst is not includible in decedent’s estate under any estate_tax provisions of the internal_revenue_code please call if you have any further questions associate chief_counsel passthroughs and special industries by melissa c liquerman acting branch chief branch office of associate chief_counsel passthroughs and special industries
